PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Basson, et al.
Application No. 16/632,748
Filed: January 21, 2020
Attorney Docket No. 3311.023US1  
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 24, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file an Inventor’s Oath/Declaration or Substitute Statement no later than the date the issue fee was paid, as required by the Notice Requiring Inventor’s Oath or Declaration mailed March 16, 2022. Since the issue fee of $600 was paid on June 16, 2022, the application became abandoned by operation of law on June 17, 2022. A courtesy Notice of Abandonment was mailed on June 22, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Inventor’s Declaration, (2) the petition fee of $1,050 and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Jonya Smalls at (571) 272-1619. 


/JONYA SMALLS/Lead Paralegal Specialist, OPET